 72DECISIONSOF NATIONALLABOR RELATIONS BOARDOvernite Transportation Company and TruckDrivers and Helpers Local Union No. 728.Case 10-CA-6657.April 19,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn December 30, 1966, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Decision and a supporting briefand the Charging Party filed a brief in support of theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.Union had given up its organizational efforts, and questionedBlankenship as to what he would do if the union question cameup againWhen Blankenship gave his assurance that he wouldstand with the Company, Croft then indicated that Blankenshipneed have no fears However, upon subsequently learning ofBlankenship'scontinued union interests,asmanifested byBlankenship's refusal to cross the picket line, Croft effectivelydischarged him In these circumstances,considered againstRespondent's history of unfair labor practices and opposition toemployee organization,we find the conclusion inescapable thatRespondent seized upon Blankenship's refusal to cross the picketline to rid itself of a known union sympathizer,who, though havingpreviously declared his support for the Respondent, againrevealed his union sympathies by refusing to cross the picket lineAccordingly, we find that Respondent discharged Blankenship inviolation of Section 8(a)(3) and (1) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: I heard this case atAtlanta, Georgia, upon a charge filed by the Union onAugust 18, 1966, and a complaint issued by the RegionalDirector on October 3, 1966, in which it was alleged thatthe Respondent had violated Section $(a)(1) and (3) of theNational Labor Relations Act, as amended, by dischargingand refusing to reinstate one of its employees, James T.Blankenship, because he had refused to cross a picket lineestablished at Ideal Roller Bearing (hereinafter referred toas Ideal Roller), a customer of the Respondent.An answer having been filed by the Respondent inwhich the commission of this alleged unfair labor practicewas denied, I held a hearing on the issue at Atlanta,Georgia, on November 16, 1966.Subsequent to the hearing, counsel for the GeneralCounsel filed a brief with me.Upon the record so made, and in view of my observationof the demeanor of the witnesses, I hereby make thefollowing findings of fact:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, OverniteTransportationCompany, Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.iWe agree with the TrialExaminer, for the reasons fully statedinhisDecision, that Respondent violated Section 8(a)(1) bydischarging Blankenship, not for justifiable business reasons, butfor the purpose of penalizing him for refusing to cross a picketline, a protected concerted activityWe also agree with his further finding that the discharge ofBlankenshipwas motivated by Respondent's union animus, andhence violative of Section 8(a)(3) In affirming the Trial Examinerin this regard, we note that Blankenship was a known adherent ofthe Union, which though certified in May 1964, had failed in itseffortstosecureacollective-bargainingagreementwithRespondent In January 1966, Blankenship had been offeredemployment with another -firm, and, out of concern for hisprounion record and failure to supportrecentemployee-decertification activity,soughtout DistrictManager Croft todiscuss the security of his jobtenure in thelight of his unionactivities In that discussion, Croft informed Blankenship that theI.THE RESPONDENTThe Respondent, Overnite Transportation Company(hereinafter referred to as Overnite), is, and at all materialtimeshas been, a Virginia corporation,maintaining anoffice and place of business at Atlanta, Georgia, where ithas been engaged as a common carrier by motor vehicle inthe interstate transportation of freight.During the past calendar year, which is a representativeperiod, the Respondent received in excess of $100,000from the interstate transportation of freight.TheRespondent admits, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDTruck Drivers and Helpers Local Union No. 728(hereinafter referredto asLocal 728, or as the Union) is alabororganizationwithin themeaning ofSection 2(5) of theAct.III.THEUNFAIR LABOR PRACTICESA. The Discharge of BlankenshipBlankenshipwas employed by the Respondent inAugust 1961, and he was terminated by it on August 8,1966. He had thus been in its employe for approximately 5years. His job was to deliver and pick up freightin an area164 NLRB No. 13 OVERNITE TRANSPORTATION COMPANY73outside the city limits of Atlanta known as the Chambleearea.He received bills of lading in the morning for thedeliveries which he was to makethat day,but he alsomade pickups as instructed on his truck radio, beingrequired to call his dispatcher,whose name was ThomasDonaldGoddard, every 30 to45 minutes.Therewere otherdriversin the Chambleearea but Blankenship was thefirst to arrive in that area in the morning.The Respondent employs approximately 100 drivers, ofwhom about half are known as "wild drivers,"who areused to replace route men when the latter are sick, onvacation,or otherwise unavailable.Some of the wilddrivers also make deliveriesin the Chambleearea butnormallytheymake only volume load deliveries there; i.e.,loads of over 15,000 pounds.In January 1964 Blankenship had joined TeamstersLocal 728,which,onMay1,1964,was certified asbargaining representative.There seems to have been anattempt,subsequently,todecertifythe Union but thedecertificationpetitionwas later withdrawn.At the time ofhis termination Blankenship was still a member ofLocal728.In January 1966 Blankenship had beenoffered a jobwith another employer, the Kroger Company. Being amemberof Local 728,and having declined to sign thedecertification petition,Blankenship felt insecure in thetenure of his job,and decided to speak to Walter DonaldCroft,theRespondent'sdistrictmanager,who was incharge of the Atlanta terminal.Blankenshiptold Croftabout the offer of theKrogerjob, and asked the latter howsecurehis job would be, explaining that he wasapprehensive because of his prior unionactivities.Croftremarked that the effortof theUnion to organize Overnitewas over,and asked Blankenship what he would do in theevent that the union question came up again.Blankenshipreplied thatif the Unionhad ceased its attempt to organizethe employees,ithad lied to them,and that if the unionquestion came up again,hewouldstandwith theCompany. Croftthen told Blankenship that he need haveno fears as long as he did a good job, and Blankenshipdecided to remain with Overnite.On August 4, 1966,which wasaThursday, whenBlankenship arrived inthe Chambleearea, he noticed thatthe employees of Ideal Roller were on strike. This strikebegan on August 4 but it was not to end until August 30,1966.Although Blankenship had a shipment for IdealRoller on his truck on August 4, he decided not to deliverit, since this would involve crossing the picketline. Aftercompleting his other deliveries,he called Goddard andexplained the situation to the latter.Goddard said hewouldspeak to Croftbut instructed Blankenship to leavethe Ideal Roller freight on his truck, eat his lunch, andmake his scheduled pickups. Blankenship did so, keepingin touch withGoddardon his truck radio,and returning asusual to the terminal at the endof the day.On August5, 1966,when Blankenship reported for workat 7 a.m.he found Ideal Roller freight loaded on his truckagain,and told Goddardthat he would not cross the picketline there to deliverit.Goddardtold Blankenship that hecould move the Ideal Roller freight,which was at the rearof his truck,and leave it on thedock,and that he would"try totalk toMr. Croft that day." Croft, Goddardexplained,"was not there at that time."Blankenshipcomplied withGoddard's instructions,and performed hisnormal duties the remainderof that day.On August 6, which wasa Saturdayand on August 7,which was a Sunday, Blankenship was not scheduled towork and did not work.When he came to work on Mondaymorning, August 8,and received his bills of lading, hefound that Ideal Roller freight had been loaded on histruck again,and, since Monday was a heavy day forfreight,the Ideal Roller freight had been partially coveredby other deliveries.Since neither Goddard nor Croft wasavailable at this time, Blankenship drove to the Chambleearea, and made all his deliveries except for the Ideal Rollerfreight,since he found that the Ideal Roller employeeswere still on strike.He then called Goddard and asked thelatter whether he had yet had an opportunity to speak toCroft.Goddard answered this question in the negative butsaid that he would talk to Croft. In the meantime,he toldBlankenship that he should have his lunch and make hisnormal pickups.Blankenship kept in touch with Goddardover his truck radio, and in the conversation which he hadwith Goddard over the radio at about 3 p.m., the latter toldBlankenship that he had talked to Croft,and that Crofthad directed that Blankenship should deliver the IdealRoller freight.Blankenship then told Goddard that hewould quit before he would do so but that he would talk toCroft when he came to the terminal.Goddard instructedBlankenship to go ahead with his'normal pickups in themeantime.When Blankenship arrived at the terminalabout 7 p.m., he went to get his timecard from the rack inorder to punch out but he noticed that his timecard wasmissing. Thereupon he went toCroft's office, and told thelatter that he understood he wanted to see him. Croftreplied in the affirmative,and asked whether it was truethat he had refused to cross the Ideal Roller picket line.When Blankenship admitted that this was true, Croft toldhim that"the Company was obligated to deliver freightand thatdue to Company policythat I had left him nochoice except to fire me." (Emphasis supplied.)Croft hadBlankenship's paycheck already made out and gave it tothe latter.The check only covered Blankenship's pay until6 p.m. that day,and since he considered that he hadworked until 7 p.m., he demanded an extra hour's pay,which was given to him from the petty cash account.Blankenship then left the terminal.During the period from August 4 to 8,other Overnitedrivers made pickups of freight at Ideal Roller,and theyhad no trouble, appparently,in making these pickups, thepicketing being peaceful.At least this is what Goddardtold Blankenship without being able to induce him to crossthe Ideal Roller picket line.On August 9, the day afterBlankenship's termination,his route was taken over byoneFred Swiney, who was already working underGoddard. On August 12, one Hubert Brown was hired toreplace Swiney.B.Concluding FindingsThe Respondent challenged at the hearing the basicassumption on which the present proceeding is based; i.e.,that Blankenship was dischargedby iton August 8. Itcontended that he voluntarily quit his employment whenfaced with the necessity of crossing the Ideal Roller picketline. It seems to me that the evidence does not support,however,theRespondent'scontention. It shows thatBlankenshipthreatenedto quit his job but that he wasdischarged beforehe could carry outhis threat. Inreaching this conclusion,it is not necessary,moreover, todiscredit the testimonyof Croft, for thetestimony ofBlankenshipand Croftare in close agreement,so far asthe termination of the former is concerned.Croft testifiedthat in the middle of the afternoon onAugust 8 Goddard reported to him that Blankenship would 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot deliver the Ideal Roller shipment because of the strikethere; that Blankenship had told Goddard that "if he hadto goin, hewouldjust quit, and come in to get his money"(emphasissupplied); that he then told Goddard "toreiterateto Blankenship the company's position thatwehad to cross the picketlineto deliverthe man's freight"(emphasissupplied); that thereafter Goddard reported tohim that Blankenship still persistedin hisrefusal to crossthe Ideal Roller picket line; that Blankenship confirmedthis when he finally came to his office by declaring that "ifthe Company insisted that he cross the picket line then hewouldjusthaveto quitandget his money" (emphasissupplied); and that he then told Blankeenship"what wehad to doand he said that hewouldjust have to quit"(emphasissupplied). The use of the subjunctive mood byboth Blankenship and Croft indicates that they were bothdiscussinga threat to quit rather thanan actual quitting.That Croft certainly intended to discharge Blankenship,moreover,no matterwhat the latter told him when hearrived, is plainly indicated by the fact that Croft had hadBlankenship's timecard removed from the rack and thathe also had his terminal paycheck ready. I find, therefore,that Blankenship was discharged by Croft before he couldquit.However, even if it could be said that Blankenshipdid quit, it was Croft who put him in a position whichcompelled him to quit, and this wouldamounton familiarprinciples to a constructive discharge. IThe lawgoverningthe discharge of an employee forrefusing to cross a picket line at thepremisesof anotheremployer had been laid down by the Board in a precedingcase involving the present respondent; i.e.,OverniteTransportationCompany,154NLRB 1271, enfd. inmaterial part in 364 F.2d 682 (C.A.D.C.). This caseinvolved another pickup-and-delivery truckdriver of theRespondent whosenamewas Wayne O. Styles, and whowas discharged by the Respondent's districtmanager,Albert P. Vigue, for refusing to cross a picket line at thepremisesofanotheremployer called theWarrenCompany. In discharging Styles, Vigue told him that hewould have to let him go "for not following direct orders,"and, further, that"as a matter of company policy" wedidn't honor pickets anywhere, that we packed up freighteverywhere(emphasissupplied). In holding that thedischarge of Styles was violative of Section 8(a)(3) and (1)of the Act, the Board said:The Board had held, with court approval, thatemployeesengage inprotected concerted activitywhen they respect a picket line established at thepremisesof another employer. Recognizing the rightof an employer to run his business despite thisprotected activity, the Board has held that anemployer does not violate the Act interminating suchemployees if the employer acts"onlyto preserveefficient operation of hisbusiness,and... onlyso[that he] could immediately or within a short periodthereafter replace them with others willing to performthe scheduled work ...." [Emphasis supplied.] Atthe same time, however, it isthe Board's view that ifthe protected right of employees is to have anymeaning atall, then the employer who would justify adischarge on the basis of an overriding employerinterestmust present more than a mere showing thatsomeone else may have to do the work. That fact isinherent in every situation where employees fail toperformaportionof theirassignedtasksbyrespecting a picket line. To acceptitalone asconclusive proof that their services were terminatedsolelytopreserveefficientoperationof theemployer's businesswould be to render illusory anyfinding that the employees engaged in protectedconcerted activity. It would leave the refusal to crossa picket line without any protection at all. Clearly,what is required is the balancing of two opposingrights, and it is only when the employer's businessneed to replace the employees is such as clearly tooutweigh the employees' right to engage in protectedactivity thatan invasionof the statutory right isjustified.The Respondent has not shown that Blankenship'sdischarge was necessary to get freight delivered to Ideal11-oller. It had a second deliveryman in the Chamblee areaby the name of Lewis,as well asthe other drivers, whowere not averse to crossing the Ideal Roller picket line,and who in fact made pickups of freight at Ideal Roller.The Respondent's representatives,Goddard and Croft, didnot convey to Blankenship until themomentof his actualdischarge that the delivery of freight to Ideal Roller was ofgreat urgency, for on August 4 Goddard merely instructedBlankenship to leave the Ideal Roller freight on the dockand to go ahead with his pickups after lunch, and onAugust 5 Goddard instructed Blankenship to pull the IdealRoller freight off his truck and leave it on the dock. In fact,there is no affirmative evidence that before Blankenship'sdischarge the Respondent delivered the Ideal Rollerfreight which Blankenship would not deliver. Indeed, theevidence as a whole shows that the objective of Croft wasnot to get the Ideal Roller freight delivered but to enforce acompany policy not to respect a picket line under anycircumstances. The union animus of the Respondent isattested to by a whole series of recentcasesinvolving alarge variety of unfair labor practices.2 Its motives in thepresent case must be judged in the light of this history, ofwhich I take official notice. In discharging Blankenship,Croft was following the same company policy which Vi^uehad declared in discharging Styles. I do not credit Cro istestimony that he did not say a word to Blankenship aboutthe Union when the latter discussed with him, in January1966, the offer of the Kroger job. I credit rather thetestimony of Blankenship that Croft asked him on thisoccasion what he would do if the union question came upagain.When Blankenship then told Croft that he wouldstand with the Company, the latter assured him that hehad nothing to fear. However, when Blankenship refusedto cross the Ideal Roller picket line in August 1966, hemade manifest to Croft that his sympathies were still withthe Union, and Croft seized the opportunity to dischargehim for refusing to cross the Ideal picket line.IV.THE REMEDYAs the record shows that the Respondent has persistedin violations of the Act, I shall recommend that it beordered to cease and desist from infringing in any mannerupon the rights guaranteed to employees in Section 7 ofthe Act.By way of affirmative relief, I shall recommend that theRespondent be required to offer to James T. Blankenshipfull reinstatement to his former or substantially equivalent'See, for instance,ConeBrothers ContractingCompany,135NLRB 1026,enfd in part308 F 2d 279 (C A 4) 134 NLRB 1513,NLRB 108, 135-141141 NLRB 384, enfd inpart327 F 2d 36 (C A 4), 157 NLRB 1185,2See 129 NLRB 261, enfd in part 308 F 2d 284 (C A 4), 129and 158 NLRB 879. OVERNITE TRANSPORTATION COMPANYposition,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of paywhich he may have suffered by reason of his discharge.The loss of pay shall be computed in accordance with theformula setforth in F.W. Woolworth Company,90 NLRB289, and shall bear interest at the rate of 6 percent perannum,as set forth inIsis Plumbing&Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.The Respondent,Overnite Transportation Company,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Truck Drivers and Helpers Local Union No. 728 is alabor organization within the meaning of Section 2(5) of theAct.3.By discharging James T. Blankenship on August 8,1966,because he had engaged in a protected concertedactivity,the Respondent has committed an unfair laborpracticeaffecting commerce within the meaning ofSection 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the entire record in this proceeding,and pursuantto Section 10(c) of the National Labor Relations Act, asamended,it is hereby recommended that the Respondent,Overnite Transportation Company, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Truck Drivers andHelpersLocalUnionNo. 728, or any other labororganization of its employees,by discharing any of itsemployees or discriminating in any other manner againstthem with respect to the tenure of their employment.(b) In any other manner interfering with,restraining, orcoercing its employees in the exercise of any of the rightsguaranteed to them in Section7 of the Act.2.Takethe following affirmative action to effectuatethe policies of the Act:(a)Offerto James T. Blankenship immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of pay hemay have suffered as a result of his discharge, as providedin section IV of this Decision, entitled"The Remedy."(b)Notifytheabove-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at itsterminalin Atlanta, Georgia, copies of theattached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director for Region10, after being duly signed by a representative of theRespondent,shallbepostedby theRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted.(e)Notify the Regional Director for Region 10, in75writing, within 10 days from the date of this Decision, whatsteps the Respondent has taken to comply therewith.43 In the event that this RecommendedOrder is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words"the RecommendedOrder of aTrial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United StatesCourt of Appeals, the words "a Decreeof the United States Court of AppealsEnforcing an Order" shallbe substitutedfor the words "a Decisionand Order "In the event that this RecommendedOrder is adopted by theBoard, this provision shall be modified to read"Notify theRegional Director for Region 10,in writing,within 10 days fromthe date of thisOrder, whatstepsRespondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interfere with the right of employeesto engage in any protected concerted activity bydischarging them or threatening to discharge them inviolation of Section 8(a)(1) and (3) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theright to self-organization, to form,loin, or assist TruckDrivers and Helpers Local Union No. 728, or anyother labor organization of our employees,to bargaincollectively through representatives of their ownchoosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or allsuch activities.WE WILL offer to James T. Blankenship immediateand full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniorityor other rights and privileges,and make him whole forany loss of earnings he may have suffered as a resultof his discharge.All our employees are free to become or remain, orrefrain from becoming or remaining,members of-TruckDrivers and Helpers Local Union No. 728, or any otherlabor organization.OVERNITE TRANSPORTATIONCOMPANY(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employee ifpresentlyservingin the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street, NE., Atlanta,Georgia 30323, Telephone 526-5741.